DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-12 are pending and have been examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations, “the maximum capacity,” “the speed of rotation,” “the quantity of fuel,” and “the fuel pressure.”  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-12 are rejected based on their dependence on an indefinite claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Takimoto (IDS: JPH1030512A) hereinafter Takimoto in view of Kees et al. (US 2014/0224221 A1) hereinafter Kees.
Claim 1:
Takimoto discloses a method for controlling an internal combustion engine provided with fuel injectors connected to a fuel supply rail supplied with fuel by a fuel pump, [Fig. 1, Item 1, 2, 3, 6, 7, 12] the internal combustion engine being controlled as a function of an operating-point setpoint, the method comprising the following steps: determining whether a new operating-point setpoint different from the current operating-point setpoint is received, if this is the case, determining the maximum capacity of the pump as a function of determined values of the speed of rotation of the internal combustion engine, of the quantity of fuel injected and of the fuel pressure in the common injection rail, determining the fuel consumption flow rate of the vehicle, calculating the remaining capacity of the fuel pump by subtracting the fuel consumption flow rate of the vehicle  from the maximum capacity of the pump, determining the difference in fuel flow rate between the current operating point and the operating point of the new operating-point setpoint is determined [Para. 0016-0027; Fig. 2].

However, Kees does disclose if the remaining capacity of the fuel pump is less than the difference in fuel flow rate, emitting a reduced fuel flow rate gradient setpoint with the new operating-point setpoint or limiting the quantity of fuel injected.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Takimoto with the disclosure of Kees to ensure enough fuel is available to supply the internal combustion engine thus improving reliability.
Claim 2:
Takimoto and Kees, as shown in the rejection above, disclose all the limitations of claim 1.
Takimoto also discloses wherein the reduced fuel flow rate gradient setpoint is equal to a stored value. [Para. 0016-0027; Fig. 2]
Claim 3:
Takimoto and Kees, as shown in the rejection above, disclose all the limitations of claim 1.
 Takimoto doesn’t explicitly disclose wherein the reduced fuel flow rate gradient setpoint is determined as a function of the remaining capacity of the fuel pump and of the dimensions of the common injection rail, of the fuel supply lines between the rail and the injectors, of the fuel supply lines between the fuel pump and the rail, and of the high-pressure volumes in the injectors and in the fuel pump. 

Claims 4, 7, 8:
Takimoto and Kees, as shown in the rejection above, disclose all the limitations of claims 1, 2, and 3.
Takimoto also discloses wherein the reduced fuel flow rate gradient setpoint is applied for a predetermined period. [Para. 0009]
Claim 5, 9, 10:
Takimoto and Kees, as shown in the rejection above, disclose all the limitations of claims 1, 2, and 3.
Takimoto also discloses wherein the reduced fuel flow rate gradient setpoint is applied for a period depending on the ratio between the stored fuel flow rate gradient and the reduced fuel flow rate gradient. [Para. 0022-0023]
Claim 6, 11, 12:
Takimoto and Kees, as shown in the rejection above, disclose all the limitations of claims 1, 2, and 3.
Takimoto also discloses wherein the reduced fuel flow rate gradient setpoint is applied until the next operating- point setpoint is received. [Fig. 2, "return"]

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 Notice of References Cited. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT P LIETHEN whose telephone number is (313)446-6596. The examiner can normally be reached Mon - Fri, 8 AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571)272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.